OPINION
INTRODUCTION
This case involves a dispute over the distribution of the estate of Leonard Leroy Chee who died intestate on May 15, 1987. The dispute involves a red farming tractor, MF-255. Petitioner, Linda R. Chee, surviving widow of Leonard Chee, claims the tractor is her community property. Desbah Chee, mother of decedent, on the other hand, claims the tractor belongs to her extended family (herein the “Chee family”).
STATEMENT OF FACTS
1. Seth Begay, now deceased, purchased a light blue tractor, MF-135, for the use of the Chee family. Seth Begay had two brothers, Tom D. Chee and Tom Chee; both used the tractor on their farms.
2. Seth Begay, before his death, gave the tractor to Tom D.Chee to hold it in trust for the entire Chee family.
3. Tom D. Chee, prior to his death, traded in MF-135 and purchased a new tractor, MF-165. He entrusted that tractor to his son Leonard Leroy Chee to hold it in trust for the Chee family. Tom D. Chee and Leonard Leroy Chee, before they died, traded in the MF-165 tractor and bought a new red tractor, MF-165. The purchasing contract bears only the signature of Leonard Leroy Chee.
4. After decedent married Petitioner Linda Chee, he traded in the MF-165 tractor for a new red tractor, MF-255. The former tractor caused the accidental death of Tom D. Chee. The MF-255 tractor is now parked at Desbah Chee’s residence, still being used by the Chee family during the farming season.
5. The MF-255 tractor is the sole property in dispute in this proceeding.
6. Desbah Chee claims that the tractor should remain with her extended family.
7. Both decedent and his mother made payments on the MF-255 tractor.
8. The MF-225 tractor has these attachments:
One (1) cutter.
One (1) plow
One (1) post hole digger
*461One (1) mower
One (1) baler
One (1) windblower rake
One (1) blade
9. Leonard Leroy Chee during his lifetime also purchased one (1) American Gooseneck Trailer, VIN#G1887955.
ISSUE
THE ISSUE BEFORE THE COURT is whether a tractor acquired largely with the income of the decedent during his marriage is presumed to be community property, even if such property was held as decedent’s extended family property.
OPINION
The original tractor (MF-135) was purchased by the Chee family for their use. Through the years, the tractor has been in physical possession of three different individuals of the Chee family and they continue to use it on their farms.
The decedent, a third trustee, traded the tractor in for a new tractor, namely MF-255. During this time he was married to Linda Chee. At the same time, decedent and his mother contributed to the payment of the tractor.
8 N.T.C. section 2 states: “In the determination of heirs the court shall apply the custom of the Tribe as to inheritance if such custom is proved. Otherwise the court shall apply state law in deciding what relatives of the decedent are entitled to be his heirs.”
A prior decision regarding Navajo customary principles of inheritance, Estate of Apache, 4 Nav. R. 178 (1983), distinguishes certain properties as “productive goods” and “non productive goods.” Goods capable of producing, like land, a herd of sheep and land permits, are productive goods. These goods are conducive to the subsistence of the family and held for the benefit of the individual and the family. Non-productive goods like tools, jewelry, and non-subsistence livestock are beneficial only to the individual and not the family.
The tractor is productive property tied to the land. It is used to prepare the land during planting season, e.g. foods and vegetables. The tractor was purchased by the combined effort for the Chee family to use on their farms. Agriculture being one of the chief sources of the Chee family’s subsistence, they benefit from the use of the tractor. The tractor was passed down for the maintenance of the Chee family. Seth Begay gave the tractor to Tom D. Chee, who then gave the tractor to his son Leonard Leroy Chee. Although, the tractor has been altered by trading it in three times, it is considered familial property, because it has maintained the purpose for which it was purchased.
The intent of keeping the tractor in the Chee family is evident by the decedent’s prior receiving and accepting the use of the previous tractor. Although decedent used his own income for payment of the tractor, decedent considered *462the tractor to be family property.
In view of the foregoing reasons, the tractor is hereby awarded to Desbah Chee for the benefit of the Chee family.
It is hereby ORDERED, ADJUDGED, and DECREED that:
1. The MG-255 tractor and the attachments mentioned in paragraph eight (8) are awarded to Desbah Chee.
2. The American Gooseneck trailer, VIN#G1887955, is awarded to Linda R. Chee.